
	

113 HR 4353 IH: Shutdown Windfall Reimbursement Act
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4353
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Gardner (for himself, Mr. Franks of Arizona, Mr. Duncan of Tennessee, Mr. Gosar, Mr. Roe of Tennessee, Mrs. Blackburn, Mr. Bishop of Utah, Mr. Chaffetz, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Director of the National Park Service to refund to States all State funds that were
			 used to reopen and temporarily operate a unit of the National Park System
			 during the October 2013 shutdown.
	
	
		1.Short titleThis Act may be cited as the Shutdown Windfall Reimbursement Act.
		2.FindingsCongress finds that—
			(1)during the period in October 2013 in which there was a lapse in appropriations (referred to in this
			 section as the Government shutdown), the National Park Service entered into agreements with the States of Arizona, Colorado, New
			 York, South Dakota, Tennessee, and Utah to temporarily reopen iconic
			 national treasures in the National Park System, such as the Grand Canyon,
			 Mount Rushmore, and the Statue of Liberty;
			(2)pursuant to the agreements described in paragraph (1), the States listed in paragraph (1) advanced
			 approximately $2,000,000 to the National Park Service to pay for park
			 operations during the Government shutdown;
			(3)the units of the National Park System that were temporarily reopened using State funds also
			 collected gate entry fees;
			(4)the Government shutdown ended when Congress passed the Continuing Appropriations Act, 2014 (Public
			 Law 113–46), which retroactively funded Federal agencies and Federal
			 employee salaries for the period of time during which the Government was
			 shut down;
			(5)by virtue of the retroactive appropriation made by Congress, the National Park Service retained an
			 unintended shutdown windfall from the States listed in paragraph (1) of
			 approximately $2,000,000; and
			(6)the States listed in paragraph (1) that entered into agreements described in paragraph (1) with the
			 National Park Service should be fully reimbursed for advancing funds to
			 maintain public access to iconic national treasures in the National Park
			 System during the Government shutdown.
			3.Refund of funds used by states to operate national parks during shutdown
			(a)In generalThe Director of the National Park Service shall refund to each State all funds of the State that
			 were used to reopen and temporarily operate a unit of the National Park
			 System during the period in October 2013 in which there was a lapse in
			 appropriations for the unit.
			(b)FundingFunds of the National Park Service that are appropriated after the date of enactment of this Act
			 shall be used to carry out this section.
			
